FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 15, 2021

                                      No. 04-21-00239-CV

                                     James Thomas GREEN,
                                            Appellant

                                                 v.

    TEXAS DEPARTMENT OF CRIMINAL JUSTICE, J. Doe(s), Evelyn Castro, Maria
                  Ramirez, Elida DeLaRosa, Eric Fletcher,
                                 Appellees

                  From the 81st Judicial District Court, La Salle County, Texas
                             Trial Court No. 2020-08-00149-CVL
                           Honorable Lynn Ellison, Judge Presiding


                                         ORDER

       On June 14, 2021, this court notified the court reporter that the reporter’s record was late.
The court reporter then filed a notification of late record requesting an extension until June 28,
2021. After consideration, we GRANT the court reporter’s request for an extension of time and
ORDER the court reporter to file the reporter’s record by June 28, 2021.



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court